  8:18-cv-00101-JFB-CRZ Doc # 108 Filed: 09/18/20 Page 1 of 2 - Page ID # 758




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                     Plaintiff,                                 8:18CV101

       vs.
                                                                 ORDER
AK-SAR-BEN VILLAGE, L.L.C,

                     Defendant.


      Defendant Ak-Sar-Ben Village, L.L.C., has filed a motion for sanctions, to include

dismissal of the above-captioned action, for Plaintiff’s repeated failure to comply with

Court ordered discovery. Filing No. 103.        Before the Court is the Findings and

Recommendation (“F&R”) of United States Magistrate Judge Zwart, Filing No. 106. No

objection has been filed to the F&R.        Pursuant to NECivR 72.3 and 28 U.S.C.

§ 636(b)(1)(C), the Court has carefully conducted a de novo review of the record.

      A district court reviews de novo those portions of a magistrate’s order that are

objected to by a party. Grinder v. Gammon, 73 F.3d 793, 792 (8th Cir. 1996). “A judge

of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” 28 U.S.C.

§ 636(b)(1)(C). A district court may reconsider a magistrate judge's ruling where it has

been shown that the ruling is clearly erroneous or contrary to law. Ferguson v. United

States, 484 F.3d 1068, 1076 (8th Cir. 2007) (citing 28 U.S.C. § 636(b)(1)(A)).

      The Court has carefully reviewed the findings and recommendation of the

magistrate order. The Court concludes that the magistrate’s determinations are correct



                                            1
  8:18-cv-00101-JFB-CRZ Doc # 108 Filed: 09/18/20 Page 2 of 2 - Page ID # 759




as a matter of law and fact and not clearly erroneous. The Court will adopt the F&R in its

entirety.

       THEREFORE, IT IS HEREBY ORDERED that:

   1. The Findings and Recommendation of the magistrate judge, Filing No. 106, is

       adopted in its entirety.

   2. The Defendant’s Second Motion for Fed. R. Civ. P. 37 relief, Filing No. 103, is

       granted.

   3. This case is dismissed pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v).

   4. A separate judgment will be entered in accordance with this Order.



Dated this 18th day of September, 2020.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
